This case and the case of Spaulding  Osborne, Petitioner, v. Pacific Employers Insurance Company, State Industrial Commission, Edward Hutchings and Maryland Casualty Co., No. 31156 (this day decided), 192 Okla. 154, 134 P.2d 581, are in all essential respects identical except that different claimants are involved.
The legal questions are the same. The two cases have been consolidated in this court for the purpose of briefing.
Our decision in No. 31156 controls herein and the opinion and syllabus therein are adopted as the opinion and syllabus in this case.
Petition to review denied.
CORN, C. J., GIBSON, V. C. J., and RILEY, HURST, and ARNOLD, JJ., concur. WELCH and BAYLESS, JJ., dissent. OSBORN, J., absent.